Citation Nr: 1743430	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-00 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to December 1997.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction currently resides at the RO in San Diego, California.

In October 2014, the Veteran testified at a videoconference hearing.  A transcript of the hearing is of record.  Regrettably, the Veterans Law Judge (VLJ) before whom the Veteran testified is no longer employed by the Board.  In July 2017, the Board notified the Veteran of the VLJ's departure and offered him the opportunity to testify before another VLJ.  This letter was returned to the Board as undeliverable to the Veteran.  Unfortunately, the Veteran has not provided VA with an alternative address of record.  In the normal course of events, it is the claimant's burden to keep VA apprised of his or her whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265   (1993) (noting that if the claimant does not keep VA informed, "there is no duty on the part of the VA to turn up heaven and earth" to find him or her).  As such, the Board will consider the Veteran's hearing request as already satisfied, and will proceed with an adjudication of the merits of his appeal.

In January 2015 and June 2016, the Board remanded for further evidentiary development.  The Board finds that there has been substantial compliance with all prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In April 2017, the RO granted service connection for an acquired psychiatric disability and granted service connection for lung disease.  Therefore, those issues have been resolved and are not on appeal before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).


FINDINGS OF FACT

1.  The Veteran's kyphosis diagnosis was noted on his entrance and separation examinations and was not aggravated by service.

2.  The Veteran's spina bifida occulta is a congenital defect and there was no superimposed injury in service. 


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.S. §§ 1110, 5107 (LexisNexis 2017); 38 C.F.R. 3.102, 3.303, 4.9 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his current lumbar spine disability is the result of carrying heavy objects, crawling on his hands and knees, and sleeping on a bad mattress during service.  

Generally, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or was aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.S. §1110 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an indication that a disorder for which the Veteran seeks service connection preexisted service, the presumption of soundness must be addressed.  The presumption of soundness provides that a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorder noted at entrance into service, or where clear and unmistakable evidence demonstrated that an injury or disease existed prior to service and was not aggravated by such service.  See U.S.C.S. § 1111; see Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012); 38 C.F.R. § 3.304(b).

In this case, the Veteran has diagnoses of kyphosis and spina bifida occulta, both of which are classified as congenital or developmental defects or diseases.  See December 2016 report of VA spinal examination.  There are no other relevant diagnoses.  Given the congenital nature of spina bifida occulta and the fact that kyphosis was noted at the time of the Veteran's entrance into service, the the presumption of soundness is either inapplicable or has been rebutted and will not be addressed further.

In addressing whether service connection may be awarded for congenital defects or disease, applicable regulations direct that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2017).  It follows, therefore, that service connection may be granted for congenital diseases, but not congenital defects.  However, service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 515 (1993); See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

Turning first to spina bifida oculta, as explained by the December 2016 VA examiner, this is a condition which by its nature may only be classified as a congenital defect, as it is the result of a neural tube defect and does not change in level of severity over time or as a result of activity.  Thus, in order for service conection for spina bifida occulta to be granted, there must have been disease or injury either superimposed in service, or as a result of service.  In this case, however, the December 2016 examiner determined that there was no evidence supportive of such superimposed disease or injury.  In making this finding, the examiner considered significant the absence of evidence in the Veteran's service treatment records demonstrating injury and the Veteran's contemporaneous (both in service and thereafter) denials of back pain or other related symptoms.  As there has been no service-related disease or injury superimposed upon spina bifida occulta in this case, service connection for that condition is not warranted.

Turning next to kyphosis, as explained by the December 2016 VA examiner, this is a condition which is considered developmental, typically manifesting during the "growth" years.  Additionally, it is most properly classified as a disease, as it is a condition susceptible to deterioration due to age or activity.  As discussed above, in order for service connection for kyphosis to be warranted in this case, the condition must have been aggravated during or as a result of the Veteran's service.  On VA examination in December 2016, however, the examiner found no evidence supportive of such aggravation.  The examiner explained that worsening of kyphosis is typically heralded by increased back pain.  Here, however, the Veteran's service treatment records and contemporaneous statements demonstrate that there was no worsening of back pain in service.  The VA examiner acknowledged the Veteran's later assertion that his back was aggravated by active service; however, the VA examiner stated there was no medically reasonable evidence of no aggravation of his pre-existing kyphosis.  

In reaching the conclusion that service connection is also not warranted for kyphosis, the Board has considered the Veteran's contentions regarding the aggravation of his kyphosis as a result of his active service.  The Board, however, finds that these statements are not probative, as they are contradicted by the contemporaneous evidence, and do not constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis or etiological opinion).
  
Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107(b) (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied. 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


